             Case 4:20-cv-00103-BMM Document 5 Filed 02/05/21 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

    ROBERT AYERS DASILVA, JR.,
                                                      Cause No. CV 20-103-GF-BMM
                 Petitioner,

         vs.                                                        ORDER

    STATE OF MONTANA,

                 Respondent.


        This case comes before the Court on documents filed by state pro se prisoner

Robert Ayers DaSilva, seeking federal habeas corpus relief pursuant to 28 U.S.C. §

2241.1 (Doc. 1.) Mr. DaSilva was directed to file an Amended Petition on the

Court’s standard § 2241 habeas form. (Doc. 3.) Although he was advised that

failure to update his address with the Court may result in dismissal of his petition,

see, e.g., (Doc. 2 at 2; Doc. 3 at 3), mail sent to Mr. DaSilva was returned as

“undeliverable.” (Doc. 4.) Mr. DaSilva has failed to respond to this Court’s order.

        I.      Failure to Prosecute

        The Federal Rules of Civil Procedure apply in a habeas action to the extent

they are not inconsistent with the Rules Governing Section 2254 Cases in the

United States District Courts or other applicable law. See Rule 11, Section 2254


1
  Because Mr. DaSilva is a pretrial detainee, he is proceeding under 28 U.S.C. § 2241, rather
than 28 U.S.C. § 2254.
                                                1
         Case 4:20-cv-00103-BMM Document 5 Filed 02/05/21 Page 2 of 5



Rules; Mayle v. Felix, 545 U.S. 644, 654 (2005). Fed. R. Civ. P. 41(b) authorizes

the Court to dismiss an action “[i]f the plaintiff fails to prosecute” the action. The

Court may dismiss a case on its own without awaiting a motion. See, e.g., Link v.

Wabash Railroad Co., 370 U.S. 626, 633 (1962); Hells Canyon Preservation

Council v. United States Forest Serv., 403 F. 3d 683, 689 (9th Cir. 2005).

      In determining whether Petitioner’s failure to prosecute warrants dismissal

of the case, the Court must weigh the following five factors: “(1) the public's

interest in expeditious resolution of litigation; (2) the court's need to manage its

docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

disposition of cases on their merits; and (5) the availability of less drastic

sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (quoting

Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.1986)). “The first two of these

factors favor the imposition of sanctions in most cases, while the fourth factor cuts

against a default or dismissal sanction. Thus the key factors are prejudice and

availability of lesser sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th

Cir.1990).

      “The public’s interest in expeditious resolution of litigation always favors

dismissal.” Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). Mr.

DaSilva has failed to file his amended petition within the requisite timeframe. This

factor weighs in favor of dismissal.

                                           2
         Case 4:20-cv-00103-BMM Document 5 Filed 02/05/21 Page 3 of 5



       Likewise, the second factor supports dismissal. “The trial judge is in the best

position to determine whether the delay in a particular case interferes with docket

management and the public interest.” Pagtalunan v. Galaza, 291 F.3d 639 (9th Cir.

2002). The Court cannot manage its docket if Mr. DaSilva refuses to comply with

the Court’s orders. Mr. DaSilva’s case has consumed judicial resources and time

that could have been better spent on other matters. Therefore, this factor favors

dismissal.

       The third factor requires the Court to weigh the risk of prejudice to the

Respondent. A rebuttable presumption of prejudice to respondents arises when a

petitioner unreasonably delays prosecution of an action. In re Eisen, 31 F.3d 1447,

1452-53 (9th Cir. 1994). Nothing suggests that such a presumption is unwarranted

in this case.

       The Court has considered less drastic alternatives. Alternatives may include

“allowing further amended complaints, allowing additional time, or insisting that

appellant associate experienced counsel.” Nevijel v. North Coast Life Insurance

Co., 651 F.2d 671, 674 (9th Cir. 1981). Although less drastic alternatives to

dismissal should be considered, the Court is not required to exhaust all such

alternatives prior to dismissal. Id. Mr. DaSilva was provided with the Court’s

standard form to complete and was afforded an adequate amount of time in which




                                          3
         Case 4:20-cv-00103-BMM Document 5 Filed 02/05/21 Page 4 of 5



to do so. Mr. DaSilva failed to respond to the Court’s order. At this juncture, the

Court can envision no further alternatives to dismissal.

      The last factor weighs against dismissal because public policy favors

disposition of cases on their merits. Hernandez v. City of El Monte, 138 F.3d 393,

399 (9th Cir. 1998). But in light of the other four factors favoring dismissal, the

weight of this factor is slight. The Court will therefore dismiss this matter for

failure to prosecute, pursuant to Fed. F. Civ. P. 41(b).

      II.    Certificate of Appealability

   “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Section 2254 Rules. A

certificate of appealability should issue as to those claims on which a petitioner

makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Where a claim is dismissed on procedural grounds, the court must also

decide whether “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41

(2012) (quoting Slack, 529 U.S. at 484).

                                           4
         Case 4:20-cv-00103-BMM Document 5 Filed 02/05/21 Page 5 of 5



      The claims Mr. DaSilva attempts to advance do not appear to make a

substantial showing that he was deprived of a constitutional right. Moreover, no

reasonable jurist would suggest the Court go forward with the case without Mr.

DaSilva’s participation. A certificate of appealability is denied because reasonable

jurists would find no reason to encourage further proceedings.

      Based on the foregoing, the Court orders the following:

                                  ORDER

      1. Mr. DaSilva’s Petition (Doc. 1) is DISMISSED under Fed.

R. Civ. P. 41(b) for failure to prosecute.

      2. The Clerk of Court is directed to close this matter and enter judgment

pursuant to Fed. R. Civ. P. 58.

      3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Fed. R. App. P. 24(a)(3)(A) that any appeal of this decision

would not be taken in good faith.

      DATED this 5th day of February, 2021.




                                             5
